PER CURIAM.
Sua sponte we vacate our September 12, 1991 order that stayed this appeal and issue the following opinion:
The state appeals the departure sentence imposed by the trial court. The appellant received a sentence of two and one-half years of probation instead of the mandatory three years in prison required by section 893.13(13)(l)(e), Florida Statute (1989). We reverse on the authority of this court’s en banc opinion in State v. Jenkins, 596 So.2d 685 (Fla. 4th DCA 1992). We remand with directions to the trial court to resentence appellee consistent with this opinion.
REVERSED AND REMANDED WITH DIRECTIONS FOR RESENTENCING.
DELL, GARRETT and FARMER, JJ., concur.